Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 1 of 7




                          Exhibit 5
       Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 2 of 7




From: Zalman Kass <zkass@riveromestre.com>
Sent: Wednesday, March 13, 2019 4:26 PM
To: Velvel (Devin) Freedman; Zaharah Markoe; Kyle Roche
Cc: Andres Rivero; Raquel Sanchez
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Vel,

As discussed, we will be sending you our edits to your search terms tomorrow. In the interim, please run the following
searches from your proposed search terms:


(Dave* or David* or
brother*) AND ("hard
drive*" or harddrive* or
computer* or tablet* or
phone* or flash* or zip*)

W&K
W&K
WK

We expressly reserve the right to later edit and modify these search terms.

Best,

Zalman



Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Velvel (Devin) Freedman <vfreedman@bsfllp.com>
Sent: Wednesday, March 13, 2019 4:10 PM
To: Zalman Kass <zkass@riveromestre.com>; Zaharah Markoe <zmarkoe@riveromestre.com>; Kyle Roche
<kroche@bsfllp.com>
Cc: Andres Rivero <arivero@riveromestre.com>; Raquel Sanchez <rsanchez@riveromestre.com>
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

                                                               1
       Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 3 of 7


Please give me a call to discuss this.

Velvel (Devin) Freedman
Counsel

BOIES SCHILLER FLEXNER LLP
100 SE 2ND Street Suite 2800
Miami, FL 33131
(t) +1 305 357 8438
(m) +1 305 753 3675
vfreedman@bsfllp.com
www.bsfllp.com


From: Zalman Kass [mailto:zkass@riveromestre.com]
Sent: Wednesday, March 13, 2019 3:18 PM
To: Velvel (Devin) Freedman; Zaharah Markoe; Kyle Roche
Cc: Andres Rivero; Raquel Sanchez
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Vel,

We are working on the joint submission and will send it shortly. On a related matter, we would like to reschedule today’s
meet and confer call to either tomorrow morning or Friday morning. Preparing both of today’s motions have taken
longer than initially anticipated. Are you and Kyle available either of those days?

Best,

Zalman



Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Velvel (Devin) Freedman <vfreedman@bsfllp.com>
Sent: Wednesday, March 13, 2019 1:21 PM
To: Zalman Kass <zkass@riveromestre.com>; Zaharah Markoe <zmarkoe@riveromestre.com>; Kyle Roche
<kroche@bsfllp.com>
Cc: Andres Rivero <arivero@riveromestre.com>; Raquel Sanchez <rsanchez@riveromestre.com>
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Zalman,

Attached is our version. I tried to address your concern and am hoping we can agree to this version, but if we can’t,
please send me your half of the joint submission.

‐Vel

                                                               2
       Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 4 of 7


Velvel (Devin) Freedman
Counsel

BOIES SCHILLER FLEXNER LLP
100 SE 2ND Street Suite 2800
Miami, FL 33131
(t) +1 305 357 8438
(m) +1 305 753 3675
vfreedman@bsfllp.com
www.bsfllp.com


From: Zalman Kass [mailto:zkass@riveromestre.com]
Sent: Wednesday, March 13, 2019 12:34 PM
To: Velvel (Devin) Freedman; Zaharah Markoe; Kyle Roche
Cc: Andres Rivero; Raquel Sanchez
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Vel,

Our final version is attached to the email that I sent today at 10:59 (below).

Best,

Zalman

Zalman Kass
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Zalman Kass
Sent: Wednesday, March 13, 2019 10:59 AM
To: 'Velvel (Devin) Freedman' <vfreedman@bsfllp.com>; Zaharah Markoe <zmarkoe@riveromestre.com>; Kyle Roche
<kroche@bsfllp.com>
Cc: Andres Rivero <arivero@riveromestre.com>; Raquel Sanchez <rsanchez@riveromestre.com>
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Vel,

In light of the claimed number of file names we have made a small change (along with one or two other minor edits). I’ll
get you the joint motion soon. If you are available for a call within the next 20 minutes, we can give it one more go.

Best,

Zalman



Zalman Kass

                                                               3
       Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 5 of 7
RIVERO MESTRE LLP
2525 Ponce de Leon Blvd., Suite 1000
Miami, Florida 33134
(T) 305.445.2500 | (F) 305.445.2505
zkass@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.


From: Velvel (Devin) Freedman <vfreedman@bsfllp.com>
Sent: Wednesday, March 13, 2019 10:35 AM
To: Zalman Kass <zkass@riveromestre.com>; Zaharah Markoe <zmarkoe@riveromestre.com>; Kyle Roche
<kroche@bsfllp.com>
Cc: Andres Rivero <arivero@riveromestre.com>; Raquel Sanchez <rsanchez@riveromestre.com>
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Zalman,

Please see our proposed order attached.

Note that over last night, we’ve learned there are over 250,000 file names (not including folder names). With that
information, and as reflected herein, we’re prepared to review the list and provide you with a redacted list within 10
days. Let me know if you’d like to chat. We’ll wait for your draft of the joint motion.

‐Vel
Velvel (Devin) Freedman
Counsel

BOIES SCHILLER FLEXNER LLP
100 SE 2ND Street Suite 2800
Miami, FL 33131
(t) +1 305 357 8438
(m) +1 305 753 3675
vfreedman@bsfllp.com
www.bsfllp.com


From: Zalman Kass [mailto:zkass@riveromestre.com]
Sent: Wednesday, March 13, 2019 8:48 AM
To: Velvel (Devin) Freedman; Zaharah Markoe; Kyle Roche
Cc: Andres Rivero; Raquel Sanchez
Subject: Re: Kleiman v. Wright ‐ Joint submission (RM Edits)

Vel,

I attach our version of the proposed confidentiality order (still in track changes for your ease of reference). Please send
us yours.

As for the motion filing both confidentiality orders, we believe that it should be a joint motion and we will send over the
draft shortly.

Best,

Zalman



                                                               4
    Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 6 of 7

From: "Velvel (Devin) Freedman" <vfreedman@bsfllp.com>
Date: Wednesday, March 13, 2019 at 1:25 AM
To: Zaharah Markoe <zmarkoe@riveromestre.com>, Kyle Roche <kroche@bsfllp.com>
Cc: Zalman Kass <zkass@riveromestre.com>, Andres Rivero <arivero@riveromestre.com>, Raquel Sanchez
<rsanchez@riveromestre.com>
Subject: RE: Kleiman v. Wright ‐ Joint submission (RM Edits)

Zaharah,

Our edits attached in redline and clean. We’ve tried to streamline further.

On a related note, I’m still waiting to receive Zalman’s final version of the confidentiality order and a draft with your half
of the joint motion submitting our competing forms.

Thanks,
‐Vel

Velvel (Devin) Freedman
Counsel

BOIES SCHILLER FLEXNER LLP
100 SE 2ND Street Suite 2800
Miami, FL 33131
(t) +1 305 357 8438
(m) +1 305 753 3675
vfreedman@bsfllp.com
www.bsfllp.com


From: Zaharah Markoe [mailto:zmarkoe@riveromestre.com]
Sent: Monday, March 11, 2019 6:18 PM
To: Velvel (Devin) Freedman; Kyle Roche
Cc: Zalman Kass; Andres Rivero; Raquel Sanchez
Subject: Kleiman v. Wright ‐ Joint submission (RM Edits)

Vel and Kyle,

Attached is our redline.

Best,

Zaharah

Zaharah Markoe

RIVERO MESTRE LLP
2525 Ponce de Leon Blvd. Suite 1000
Miami, Florida 33134
(P) 305-445-2500 | (F) 305-445-2505
zmarkoe@riveromestre.com | www.riveromestre.com

This message may contain confidential and privileged information. If it has
been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.

                                                              5
     Case 9:18-cv-80176-BB Document 134-5 Entered on FLSD Docket 03/29/2019 Page 7 of 7



The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain information
that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If the reader of this
electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby notified that any
dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received this communication in
error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
08201831BSF]




                                                                                   6
